Citation Nr: 1113570	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-23 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acromegaly, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972.  Service in the Republic of Vietnam is indicated by the record.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim.

In February 2011, the Veteran presented sworn testimony during a videoconference hearing chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed immediately below, the Board finds that the issue of entitlement to service connection for acromegaly, to include as due to herbicide exposure, must be remanded for additional evidentiary development.

Reasons for remand

Evidentiary development

During the above-referenced videoconference hearing in February 2011, the Veteran discussed his acromegaly and claimed that his symptoms had persisted since service.  He also indicated that he is currently receiving treatment at a VA outpatient clinic for his acromegaly.  See the February 2011 Board hearing transcript, page 3.  The Board notes that the Veteran's claims folder is negative for any VA treatment records after May 2009.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) [holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record"].  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

VA examination

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Symptoms of chronic disease from the date of enlistment or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  38 C.F.R. § 3.303(c).  Congenital or developmental defects are not diseases or injuries within the meaning of applicable VA legislation.  38 C.F.R. § 3.303(c) (2010).  

VA General Counsel Precedent Opinion has held that service connection may be granted for disease, but not defects, which are congenital, developmental, or familial in origin when the evidence establishes the disorder was incurred in or aggravated by active service.  VAOGCPREC 82-90 (Jul. 18, 1990).

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran is claiming entitlement to service connection for acromegaly, which he contends is due to his military service, to include herbicide exposure.  See, e.g., the February 2011 Board hearing transcript, page 2.  

As to Hickson element (1), current disability, the medical evidence of record documents multiple diagnoses of acromegaly secondary to a pituitary tumor.  See, e.g., a VA treatment record dated in August 2007.  The medical evidence of record further notes removal of a pituitary tumor in December 2006. 

With respect to Hickson element (2)-including in-service disease in particular, the Veteran's service treatment records dated in October 1969 document treatment for mandibular overbite.  A subsequent April 1971 record documents treatment for a mandibular prognathic situation, and a November 1971 dental record indicates bilateral sliding osteotomies of the ascending ramie of the mandibles for correction of malocclusion.  However, in a November 2008 private treatment record W.W., M.D., noted that "[the Veteran] certainly had acromegaly prior to 1971 as he developed prognathism to the point that he required reductive jaw surgery in 1971.  His pictures document a very gradual progression of the stigmata of acromegaly." 

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam from August 1970 to March 1971.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  

According to 38 C.F.R. § 3.309(e) (2010), certain diseases may be presumed to be related to exposure to herbicides; a pituitary tumor is not one of the listed diseases. However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

With respect to Hickson element (3), medical nexus, the Board observes that the Veteran has submitted medical literature noting that acromegaly is a syndrome caused by excessive secretion of growth hormone from a pituitary adenoma.  The Board further observes that the medical evidence submitted by the Veteran creates the possibility that the acromegaly may have had its onset in service.  In particular, a private treatment report from N.B., M.D. dated in October 2008 indicates that she treated the Veteran for his acromegaly from November 2006 to May 2007.  She noted that by the time she treated the Veteran, he already had symptoms of acromegaly for "over 10 years" and stated that "most likely he had this tumor for at least over that time."  Dr. W.W. also stated that the Veteran had acromegaly prior to 1971 and that his pictures documented a very gradual progression of the stigmata of acromegaly.  It was noted that patients generally have the disease for at least 10 years by the time the diagnosis is established.  

In light of the foregoing, the Board is of the opinion that a clarifying VA examination is required to ascertain whether the Veteran's acromegaly is related to his in-service herbicide exposure or was otherwise incurred or aggravated by military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2010) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

The Board adds that, in light of Dr. W.W.'s finding that the Veteran had acromegaly prior to 1971 and that generally patients have the disease for at least 10 years by the time the diagnosis is established, an opinion should also be obtained as to whether there is clear and unmistakable evidence that the Veteran's acromegaly preexisted military service and, if it did, whether there is clear and unmistakable evidence that the acromegaly was not aggravated by service beyond any increase in disability due to the natural progress of disease.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1. The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Specifically, the RO should request any outstanding VA treatment records since May 2009 pertaining to the Veteran's acromegaly.  All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination by an appropriate medical specialist to determine the nature and etiology of his acromegaly.  The Veteran's claims folder must be made available to the physician prior to the examination.

All tests and studies deemed necessary by the physician should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Provide an opinion as to whether there is evidence demonstrating (the level of confidence of the evidence should be identified by the physician) that the Veteran had acromegaly (which was not the result of a congenital or developmental defect) or a related pituitary tumor prior to his entry onto active duty;

b) If physician determines that the  acromegaly or a related pituitary tumor pre-existed the Veteran's military service, provide an opinion as to whether there is evidence demonstrating (the level of confidence of the evidence should be identified by the physician) that it was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  

c) If the physician determines that the Veteran's acromegaly or a related pituitary tumor did not pre-exist his military service, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current acromegaly is etiologically related to his military service, to include in-service herbicide exposure.  
 
The physician should indicate in his/her report that the claims folder was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the physician should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

